Case 5:21-cr-50014-TLB Document 31-2             Filed 07/26/21 Page 1 of 2 PageID #: 299

                                                   U.S. Department of Justice
                                                   David Clay Fowlkes
                                                   Acting United States Attorney
                                                   Western District of Arkansas

                                                   Office of the United States Attorney
                                                   414 Parker Avenue                         (479) 783-5125
                                                   Fort Smith, Arkansas 72901           Fax: (479) 785-2442

                                                   June 2, 2021


Mr. Travis W. Story
Story Law Firm
Attorney at Law
3608 N. Steele Blvd., Suite 105
Fayetteville, Arkansas 72703

Mr. Gregory F. Payne
Story Law Firm
Attorney at Law
3608 N. Steele Blvd., Suite 105
Fayetteville, Arkansas 72703

Mr. Justin K. Gelfand
Margulis Gelfand
Attorney at Law
7700 Bonhomme Avenue, Suite 750
St. Louis, Missouri 631058 N. Steele Blvd. Suite 105,
Fayetteville, AR 72703
RE: United States of America v. Joshua Duggar

Dear Mr. Story, Mr. Payne and Mr. Gelfand:

       Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, I am enclosing the
following additional discovery materials Bates numbered 001:

   •   Law enforcement log for May 14, 2019 IP address 167.224.196.113

       All discovery material is provided with the understanding that this material is the
property of the United States, and that such material is furnished to counsel as an officer of
the court. They are not to be copied again or disseminated to the client or to anyone else.
The client may review the material in the presence of counsel and review the same during
hearing or trial, but in all respects said material shall remain with the defense attorney
before, during, and after hearing or trial or post-trial matters. If these restrictions are not
acceptable, please let me know so that matter can be addressed through the court.
Case 5:21-cr-50014-TLB Document 31-2              Filed 07/26/21 Page 2 of 2 PageID #: 300
United States v. Joshua Duggar                                                       June 2, 2021
                                                                                         Page | 2


        If you have any questions, please contact me.

                                                    Sincerely,

                                                    David Clay Fowlkes
                                                    Acting United States Attorney

                                                    By:    /s/Carly Marshall
                                                           Carly Marshall
                                                           Assistant U.S. Attorney
